DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated July 20, 2022, has been entered. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-13, and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”) in view of CN106905712 (“Su”; see the 11-page English-language machine translation made of record by the examiner on September 10, 2021).
Considering Claims 1, 3, 4, and 13: Naskar teaches compositions containing nitrile butadiene rubber (i.e., NBR) blended with an equal amount of lignin (i.e., 50 wt% NBR and 50 wt% lignin).  (Naskar, ¶ 0074).  The amounts of NBR and lignin taught by Naskar read on the amounts of claimed components (i) and (ii) recited by claims 1, 3, and 4.  Naskar teaches hardwood as a source of the lignin.  (Id. ¶ 0032; page 13, claim 5).  Naskar teaches that the lignin phase is broken up into smaller, domains having sizes of less than 200 nm.  (Id. ¶ 31).  Naskar teaches a composition that has a tensile strength of 32 MPa and an elongation at break of 160%.  (Id. ¶ 0076).  Naskar describes the tensile strength as the “tensile stress experienced at failure.”  (Id. ¶ 0052).
	Naskar does not teach zinc halide of claim 1.  However, Su teaches combining zinc chloride (i.e., a zinc halide) with a lignin to produce a composition used to reinforce rubber.  (Su, ¶¶ 0041, 0082).  Su teaches the use of 4.8 g of zinc chloride with 30 g of lignin and 19.5 go a montmorillonite.  (Id. ¶ 0041).  Su goes on to teach that 100 parts of rubber is combined with 50 parts of this lignin-containing mixture.  (Id. ¶¶ 0082, 0046).  Naskar and Su are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  The examiner calculates that in this composition about 3.5 parts of the zinc chloride is present per 100 parts of the rubber and lignin, considered together.  This amounts to 3.5% of the zinc halide by weight, with respect to the lignin and rubber components.  This value falls within the 0.1 to 10 wt.% range of claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the lignin-reinforced rubber composition of Naskar to include the zinc chloride of Su in the amount taught by Su, and the motivation to have done so would have been, as Su suggests, that the use of such a neutralizing inorganic salt permits the direct use of alkali lignin for the reinforcement of a rubber composition, simplifies the preparation process, reduces production costs, and addresses waste disposal and environmental problems.  (Su, ¶ 0006).  At ¶ 0033, Naskar teaches that it is suitable to use lignin from the kraft and soda processes to reinforce the rubber of Naskar.  Both of these types of lignin appear to fall within the scope of the term “alkali lignin” used by Su.
Considering Claims 5-7: Naskar teaches an NBR having an acrylonitrile content of 41%.  (Naskar, ¶ 0074). 
Considering Claim 8: Naskar teaches an NBR having an acrylonitrile content of 50%.  (Naskar, ¶ 0084). 
Considering Claims 9-12 and 31: Naskar teaches that the lignin component is dispersed in the form of domains having sizes of up to or less than 100 nm, 50 nm, 25 nm, 10 nm, or 5 nm.  (Naskar, ¶ 0031).
Claims 32-34 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”).
Considering Claim 32: Naskar teaches compositions containing nitrile butadiene rubber (i.e., NBR) blended with an equal amount of lignin (i.e., 50 wt% NBR and 50 wt% lignin).  (Naskar, ¶ 0074).  The amounts of NBR and lignin taught by Naskar read on the amounts of claimed components (i) and (ii) recited by claims 1, 3, and 4.  Naskar teaches that the lignin phase is broken up into smaller, domains having sizes of less than 2000 nm, 1000 nm, or 100 nm.  (Id. page 13, claims 9-11).  Naskar teaches a composition that has a tensile strength of 32 MPa and an elongation at break of 160%.  (Id. ¶ 0076).  Naskar describes the tensile strength as the “tensile stress experienced at failure.”  (Id. ¶ 0052).
	Naskar does not appear to teach an example composition having a divalent metal salt.  However, Naskar teaches that it is suitable to include a Lewis acid in the composition in a range of amounts, including in an amount of less than 10 wt% or less than 5 wt%.  (Id. ¶ 0043).  Naskar teaches that the Lewis acid may be a divalent tin compound such as tin(II) acetate.  (Id. ¶ 0048).  The tin(II) acetate taught by Naskar at ¶ 0048 in the amounts taught by Naskar at ¶ 0043 read on the divalent metal salt of claim 1 and the amounts recited by claims 1 and 13.  Naskar is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a composition containing the claimed components in the claimed amount and the motivation to have done so would have been the Naskar teaches that it is suitable to use these components in the claimed amounts, as described above.
Considering Claim 33: Naskar teaches hardwood as a source of the lignin.  (Id. ¶ 0032; page 13, claim 5).  
Considering Claim 34: Naskar teaches that the lignin phase is broken up into smaller, domains having sizes of less than 200 nm.  (Id. ¶ 31).
Response to Arguments
Applicant’s arguments in the remarks dated July 20, 2022, have been fully considered, and the examiner responds as follows.
At pages 8-10 of the remarks, applicant argues that the obviousness rejection should be withdrawn based on unexpected results.  This argument is substantially the same as the argument made at pages 7 and 8 of the remarks dated December 6, 2021.  The argument has been fully considered but is not found to be persuasive for the reasons given at pages 4-6 of the Office Action dated March 21, 2022, where the examiner addressed applicant’s previous argument concerning unexpected results.
Applicant additionally asserts, at page 10 of the remarks, that amended claim 1 is more commensurate in scope with the unexpected results.  Applicant specifically points to the requirement that the divalent metal salt be a zinc halide and that at least 80% of the lignin domains have a size of up to 200 nm.  However, these changes do not make the claims commensurate in scope with the two actual examples given in the specification at ¶ 70 (and shown in Table 1 at ¶ 71), where an unspecified amount of a particular melt-stable alcohol-rich lignin is mixed with an unspecified amount of a particular commodity NBR having 41 mol% acrylonitrile and either 1% or 3% zinc chloride at a particular temperature (160°C) to produce a “low-crosslinked ABL rubber.”  Even if these two compositions could be considered to exhibit unexpected properties (which it is not clear that they do for the reasons given previously, in the Office Action dated March 21, 2022), such properties would not be commensurate in scope with the much broader claims.
Furthermore, the examiner notes that the original disclosure at ¶ 79 indicates that the mechanical properties of the compositions depend not just on the components used to make the compositions but also on the processing temperature.  The claims cannot be commensurate with any unexpected results because they do not include this apparently important process feature required to achieve the mechanical properties that applicant suggests are unexpected  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767